                           UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF NORTH CAROLINA
                               CHARLOTTE DIVISION
                                3:21-cv-00142-RJC-DSC

ERIC DARDEN,                        )
                                    )
            Plaintiff,              )
                                    )
vs.                                 )
                                    )                            ORDER
                                    )
                                    )
VOLKSWAGEN CREDIT, INC., et al., )
                                    )
            Defendants.             )
___________________________________ )

        THIS MATTER is before the Court on initial review of Plaintiff’s Amended Complaint.

[Doc. 6].

I.      BACKGROUND

        Pro se Plaintiff Eric Darden (“Plaintiff”), a North Carolina resident,1 originally filed this

action on April 2, 2021, together with a “short form” motion to proceed in forma pauperis (IFP).

[Docs. 1, 2]. Plaintiff named International Workplace Group, apparently Plaintiff’s former

employer; and Kristi E. Branson-Bonner, Kristy Taft, and Keishla Shanique Sheffield, apparently

Plaintiff’s former co-workers, as Defendants. [Doc. 1 at 2]. The Court ordered Plaintiff to either

pay the filing fee or file an amended “long form” IFP motion before conducting initial review on

Plaintiff’s Complaint. [Doc. 3]. Plaintiff filed an amended IFP motion as ordered, which the Court

granted. [Docs. 4, 5]. In his Complaint, Plaintiff purported to state claims under the Fair Debt

Collection Practices Act (“FDCPA”), 15 U.S.C. § 1692, et seq., and the Americans with

Disabilities Act (“ADA”), 42 U.S.C. § 12101 et seq., against Defendants, among other wholly


1Plaintiff alleges that he resides in “Charlotte Territory” in Mecklenburg County of the “North Carolina
Republic.” [Doc. 1 at 1].



        Case 3:21-cv-00142-RJC-DSC Document 7 Filed 06/09/21 Page 1 of 4
unfounded claims. [See Doc. 1]. On review of Plaintiff’s Complaint under 28 U.S.C. § 1915(e)(2),

the Court found that Plaintiff had failed to state a claim for relief and allowed Plaintiff 30 days to

amend his complaint to state a claim in accordance with the Court’s Order. [Doc. 5]. The Court

specifically advised Plaintiff that his ADA claim may proceed, if at all, against International

Workplace Group only, and that it seems “unlikely, based on Plaintiff’s minimal allegations, that

Plaintiff’s former employer or coworkers violated his rights under the FDCPA.” [Id. at 4-5].

       Now, Plaintiff has filed an Amended Complaint in which he names entirely new

Defendants and omits the previous Defendants. In his Amended Complaint, Plaintiff sues

Volkswagen Credit, Inc.; McGuire Woods, LLP; NAR, Inc.; and Carolina Volkswagen. [Doc. 6

at 2]. Plaintiff alleges only the following:

               Plaintiff provided defendant with at least three certified affidavits of
               truth without compliance. Plaintiff has continuously been harassed
               by defendant without regards to addressing the aforementioned
               affidavits.

[Id. at 3]. He asks that the Court adjudge that “defendant violated the FDCPA.” [Id.]. For relief,

Plaintiff seeks “$20,000,000.00 or one percent of net worth per 15 USC 1692,” and “actual

damages, pursuant to 15 U.S.C. 1692k.” [Id.].

II.    STANDARD OF REVIEW

       Because Plaintiff is proceeding in forma pauperis, the Court must review the Complaint to

determine whether it is subject to dismissal on the grounds that it is “frivolous or malicious [or]

fails to state a claim on which relief may be granted.” 28 U.S.C. § 1915(e)(2). In its frivolity

review, this Court must determine whether the Complaint raises an indisputably meritless legal

theory or is founded upon clearly baseless factual contentions, such as fantastic or delusional

scenarios. Neitzke v. Williams, 490 U.S. 319, 327-28 (1989). Furthermore, a pro se complaint

must be construed liberally. Haines v. Kerner, 404 U.S. 519, 520 (1972). However, the liberal

                                                  2

       Case 3:21-cv-00142-RJC-DSC Document 7 Filed 06/09/21 Page 2 of 4
construction requirement will not permit a district court to ignore a clear failure to allege facts in

his complaint which set forth a claim that is cognizable under federal law. Weller v. Dep’t of Soc.

Servs., 901 F.2d 387 (4th Cir. 1990).

III.   DISCUSSION

       Plaintiff’s allegations are far too vague and insufficient to state a claim for relief. As

Plaintiff was previously advised, the FDCPA “prohibits harassment or abuse, the use of false or

misleading statements or unfair practices when collecting a debt.” Gavin v. Enterprise Recovery

Systems, Inc., No. 7:16-344-TMC, 2017 WL 24254, at *3 (D.S.C. Jan. 3, 2017) (citing 15 U.S.C.

§§ 1692d, 1692e and 1692f). To state a claim for a violation of the FDCPA, a plaintiff must allege

that (1) he was the object of collection activity arising from consumer debt, (2) the defendant is a

debt collector within the meaning of the statute, and (3) the defendant engaged in a prohibited act

or omission under the FDCPA. See id. (citation omitted). A consumer debt means “any obligation

or alleged obligation of a consumer to pay money arising out of a transaction in which money,

property, insurance, or services which are the subject of the transaction are primarily for personal,

family, or household purposes, whether or not such obligation has been reduced to judgment.” 15

U.S.C. §§ 1692a(3), (5).

       Plaintiff alleges nothing in support of any of these elements or otherwise regarding the

circumstances of the alleged FDCPA violation. Moreover, Plaintiff references only one defendant

in his claim and, therefore, makes no allegations against three of the four named Defendants. The

Court cannot recognize a claim for Plaintiff where none exists.

       Because Plaintiff remains unable to state a claim for relief after having been afforded the

opportunity to amend his complaint, the Court will dismiss Plaintiff’s Amended Complaint with

prejudice. See Green v. Wells Fargo Bank, N.A., 790 Fed. App’x 535, 536 (4th Cir. 2020).



                                                  3

       Case 3:21-cv-00142-RJC-DSC Document 7 Filed 06/09/21 Page 3 of 4
IV.    CONCLUSION

       For the reasons stated herein, the Court will dismiss Plaintiff’s Amended Complaint with

prejudice

       IT IS, THEREFORE, ORDERED that:
       1. Plaintiff’s Amended Complaint [Doc. 6] is DISMISSED with prejudice.

       2. The Clerk is instructed to terminate these proceedings.

 Signed: June 9, 2021




                                               4

       Case 3:21-cv-00142-RJC-DSC Document 7 Filed 06/09/21 Page 4 of 4
